per curiam:
El 26 de abril de 1990 concedimos término al *862abogado-notario Martín Hernández Rodríguez para que mostrara causa por la cual no debía ser disciplinado como notario por no haber hecho constar en la Escritura Núm. 4 que el bien objeto de la misma era privativo y por no dar cumplimiento a las instrucciones de la Ley Notarial.
El 19 de octubre de 1990 emitimos otra resolución, en la cual expresamos lo siguiente:
Surgiendo de la escritura otorgada en 1985, que el vendedor estaba casado y sin embargo no se hizo constar la comparecen-cia de la esposa, la cual había fallecido al momento del otorga-miento, ni de que los bienes era [sic] privativos, ni de que había un Poder vigente en dicho momento, se ordena al Ledo. Martín Hernández que dentro de un término de veinte (20) días, con-tado a partir de la notificación de esta resolución, muestre causa por la cual no debe ser sancionado como notario y además informe si la referida escritura ha sido inscrita por el Registra-dor de la Propiedad correspondiente y remita copia a este Tribunal.
El 20 de noviembre de 1990 el licenciado Hernández Rodríguez compareció y expresó que la escritura no había sido inscrita en el Registro de la Propiedad y nos informó, además, de las gestiones que estaba haciendo para subsa-nar el error. El 7 de diciembre de 1990 concedimos término adicional al licenciado Hernández Rodríguez.
Luego de una serie de mociones y órdenes, el 27 de diciembre de 1991 le concedimos al licenciado Hernández Ro-dríguez un término improrrogable para que mostrara causa por la cual no debía suspendérsele provisionalmente del ejercicio del notariado hasta tanto hubiese cumplido con nuestra Resolución y Orden de 5 de abril de 1991. Éste compareció, y el 6 de marzo de 1992 emitimos la resolución siguiente:
Atendidas las razones expuestas por el Lie. Martín Hernán-dez en su moción informativa, se le concede un último término de noventa (90) días, contados a partir de la notificación de esta resolución, para cumplir con nuestra resolución de 5 de abril de 1991. De no cumplir en dicho término con lo aquí ordenado, *863quedará automáticamente suspendido de la profesión de nota-rio hasta que cumpla y otra cosa disponga este Tribunal. (Enfa-sis suplido.)
Esta resolución fue notificada el 12 de marzo de 1992. El licenciado Hernández Rodríguez no ha dado cumplimiento a la misma. Tampoco ha comparecido para explicar dicho incumplimiento.
Transcurridos los noventa (90) días que concedimos al licenciado Hernández Rodríguez, se dictará sentencia me-diante la cual se le suspenda del ejercicio de la profesión de notario hasta que otra cosa disponga este Tribunal desde el 11 de junio de 1992. Se ordena al Alguacil General de este Tribunal que se incaute de los Protocolos y registros de afi-dávit del licenciado Hernández Rodríguez.